Citation Nr: 1026592	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-22 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability, and 
if so, whether the claim should be granted.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 1966 to December 
1969 and from August 1970 to August 1974.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  Jurisdiction over the case was subsequently 
transferred to the RO in Winston-Salem, North Carolina.

The issues of entitlement to service connection for a skin 
disability and entitlement to service connection for a cervical 
spine disability are addressed in the REMAND that follows the 
order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a skin disability was 
denied in an unappealed May 2003 rating decision.

2.  The evidence received since the May 2003 decision includes 
evidence that is not cumulative or redundant of the evidence 
previously of record and is sufficient, when considered with the 
evidence previously of record, to raise a reasonable possibility 
of substantiating the claim for service connection for a skin 
disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for 
service connection for a skin disability.  38 U.S.C.A. §  5108 
(West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously received by 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

Analysis

In an unappealed rating decision dated in May 2003, the RO denied 
service connection for a skin disability diagnosed as 
dermatoheliosis, actinic keratoses, and eczema based on its 
determinations that the claimed disability did not happen in 
service, was not aggravated by service, and was not related to 
Agent Orange exposure.

The subsequently received evidence includes VA and private 
treatment records which document diagnoses psoriasis of the 
hands, as well as eczema, dermatoheliosis and actinic keratoses.  
Additionally, an October 2006 private treatment record indicates 
that the Veteran reported developing black blisters on his hands 
while he was stationed in Vietnam and having continuous skin 
problems since that time.  This record indicating that the 
Veteran reported the onset of skin problems and a continuity of 
symptomatology thereafter is not cumulative or redundant of the 
evidence previously of record.  Moreover, it is sufficient to 
establish a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for a skin disability.


ORDER

New and material evidence having been received, reopening of the 
claim for service connection for a skin disability is granted.


REMAND

The Veteran asserts that he has a skin disorder related to his 
active service, to include as due to his handling and exposure to 
Agent Orange and chemical solvents in service.  Additionally, the 
Veteran asserts that he has a cervical spine disability related 
to his active service, specifically to his lifting heavy objects 
during his active service.  

Regarding the Veteran's claim for service connection for a skin 
disorder, the Board notes that a November 1967 treatment record 
indicated complaints of sores on the Veteran's hands that didn't 
heal well.  Examination showed small abrasions on the back of the 
hands and an impression of chemical dermatitis was provided.   
The post-service medical evidence documents treatment for various 
skin disorders.  In addition, the Veteran alleges that he has had 
chronic skin problems since service.  Therefore, the Board has 
determined that he should be afforded a VA examination to 
determine the nature and etiology of all currently present skin 
disorders.

Regarding the claimed cervical spine disability, the Board notes 
that service treatment records indicate that the Veteran did 
perform heavy lifting as part of his duties during active 
service.  However, while service treatment records indicate 
numerous complaints regarding his service-connected lumbar and 
thoracic spine disability, the records are silent to any 
complaints of neck or cervical spine pain.  

Post service treatment records document numerous complaints of 
and treatment for neck pain and show that the Veteran has been 
diagnosed with degenerative joint disease and degenerative disc 
disease of the cervical spine.  In addition, as early as a 1976 
VA examination, the Veteran complained of neck pain.  In light of 
these circumstances, the Board has determined that the Veteran 
should also be afforded a VA examination to determine the 
etiology of his current cervical spine disorders.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all skin disorders 
currently present or present at any time 
during the pendency of the claim.  The 
claims file must be provided to and 
reviewed by the examining physician.  Any 
indicated studies should be performed.

Based upon the review of the claims file 
and the examination results, the examiner 
should provide an opinion with respect to 
each skin disorder currently present or 
present at any time during the pendency 
of the claim as to whether there is a 50 
percent or better probability that the 
disorder had its onset in service or is 
otherwise etiologically related to 
service, to include his exposure to 
herbicides and/or chemical solvents 
during service. 

The rationale for each opinion expressed 
must also be provided.

2.  The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of all cervical spine 
disorders currently present or present at 
any time during the pendency of the 
claim.  The claims file must be provided 
to and reviewed by the examining 
physician.  Any indicated studies should 
be performed.

Based upon the review of the claims file 
and the examination results, the examiner 
should provide an opinion with respect to 
each cervical spine disorder currently 
present or present at any time during the 
pendency of the claim as to whether there 
is a 50 percent or better probability 
that the disorder is etiologically 
related to the Veteran's active service 
or was caused or permanently worsened by 
his service-connected back disability.  

The rationale for each opinion expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the Veteran's reopened claim 
for service connection for a skin 
disability on a de novo basis and 
readjudicate the Veteran's claim for 
service connection for a cervical spine 
disability.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded the 
requisite opportunity to respond before 
the case is returned to the Board for 
further appellate action.  


No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


